UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32171 Bimini Capital Management, Inc. (Exact name of registrant as specified in its charter) Maryland 72-1571637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO þ As of November7, 2007, the number of shares outstanding of the registrant’s Class A Common Stock, $0.001par value, was 24,814,673; the number of shares outstanding of the registrant’s Class B Common Stock, $0.001 par value, was 319,388; and the number of shares outstanding of the registrant’s Class C Common Stock, $0.001 par value, was 319,388. BIMINI CAPITAL MANAGEMENT, INC. INDEX PART I. FINANCIAL INFORMATION 3 ITEM 1.FINANCIAL STATEMENTS. 3 Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Operations for the nine and three months ended September 30, 2007 and 2006 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2007 (unaudited) 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 37 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 52 ITEM 4.CONTROLS AND PROCEDURES. 52 PART II. OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. 53 ITEM 1A. RISK FACTORS. 53 ITEM 6.EXHIBITS. 67 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS September 30, 2007 December 31, 2006 MORTGAGE-BACKED SECURITIES: Available-for-Sale, pledged to counterparties, at fair value $ 706,142,008 $ 2,803,019,180 Held for Trading, pledged to counterparties, at fair value 545,857,683 - Unpledged, at fair value 1,894,116 5,714,860 TOTAL MORTGAGE BACKED SECURITIES 1,253,893,807 2,808,734,040 Cash and cash equivalents 24,873,520 82,751,795 Restricted cash 35,300,000 - Principal payments receivable 141,963 12,209,825 Accrued interest receivable 7,417,094 14,072,078 Property and equipment, net 4,220,905 4,372,997 Prepaids and other assets 6,540,105 6,168,736 Assets held for sale 100,480,950 1,009,324,465 TOTAL ASSETS $ 1,432,868,344 $ 3,937,633,936 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Repurchase agreements $ 1,211,487,000 $ 2,741,679,650 Junior subordinated notes due to Bimini Capital Trust I & II 103,097,000 103,097,000 Accrued interest payable 7,782,597 17,776,464 Unsettled security transactions 34,284,695 - Dividends payable - 1,266,937 Accounts payable, accrued expenses and other 569,508 692,469 Minority interest in consolidated subsidiary - 770,563 Liabilities related to assets held for sale 50,891,355 879,916,024 TOTAL LIABILITIES 1,408,112,155 3,745,199,107 STOCKHOLDERS' EQUITY: Preferred Stock, $0.001 par value;10,000,000 shares authorized; designated 1,800,000 Class A Redeemable and 2,000,000 Class B Redeemable; no shares issued and outstanding as of September 30, 2007 and December 31, 2006 - - Class A Common Stock, $0.001 par value; 98,000,000 shares designated: 24,764,545shares issued and outstanding as of September 30, 2007 and 24,515,717 shares issued and outstanding as of December 31, 2006 24,765 24,516 Class B Common Stock, $0.001 par value; 1,000,000 shares designated, 319,388 shares issued and outstanding as of September 30, 2007 and December 31, 2006 319 319 Class C Common Stock, $0.001 par value; 1,000,000 shares designated, 319,388 shares issued and outstanding as of September 30, 2007 and December 31, 2006 319 319 Additional paid-in capital 337,722,247 335,646,460 Accumulated other comprehensive loss - (76,773,610 ) Accumulated deficit (312,991,461 ) (66,463,175 ) TOTAL STOCKHOLDERS' EQUITY 24,756,189 192,434,829 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,432,868,344 $ 3,937,633,936 See notes to consolidated financial statements. BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended Three Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Interest income, net of amortization of premium and discount $ 90,793,422 $ 137,871,403 $ 24,634,854 $ 43,050,539 Interest expense (98,557,333 ) (127,619,461 ) (23,233,893 ) (44,917,360 ) NET INTEREST INCOME(EXPENSE) (7,763,911 ) 10,251,942 1,400,961 (1,866,821 ) FAIR VALUE ADJUSTMENT-AVAILABLE-FOR-SALE SECURITIES (1,707,840 ) - (1,707,840 ) - FAIR VALUE ADJUSTMENT-HELD FOR TRADING SECURITIES 282,089 - 282,089 - REALIZED LOSS ON SALE OF MORTGAGE-BACKED SECURITIES (20,492,779 ) - (1,104,402 ) - OTHER EXPENSE, NET - (95,155 ) - (165,721 ) OTHER-THAN-TEMPORARY LOSS ON MORTGAGE-BACKED SECURITIES (55,250,278 ) - - - TOTAL NET REVENUES (DEFICIENCY OF REVENUES) (84,932,719 ) 10,156,787 (1,129,192 ) (2,032,542 ) DIRECT REIT OPERATING EXPENSES 632,709 742,376 181,007 196,552 GENERAL AND ADMINISTRATIVE EXPENSES: Compensation and related benefits 3,562,711 4,867,274 1,218,881 1,296,758 Directors’ fees and liability insurance 581,608 630,069 197,634 210,035 Audit, legal and other professional fees 1,004,987 890,202 323,761 213,901 Other administrative expenses 507,811 646,706 174,634 156,204 TOTAL GENERAL AND ADMINISTRATIVE EXPENSES 5,657,117 7,034,251 1,914,910 1,876,898 TOTAL EXPENSES 6,289,826 7,776,627 2,095,917 2,073,450 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE MINORITY INTEREST (91,222,545 ) 2,380,160 (3,225,109 ) (4,105,992 ) MINORITY INTEREST IN CONSOLIDATED SUBSIDIARY 770,563 - - - INCOME (LOSS) FROM CONTINUING OPERATIONS (90,451,982 ) 2,380,160 (3,225,109 ) (4,105,992 ) DISCONTINUED OPERATIONS (see Note 11): Loss from discontinued operations, net of tax (148,451,063 ) (18,003,022 ) (5,609,698 ) (2,149,703 ) Gain(loss) on sale and disposal of assets of discontinued operations, net of tax (6,357,596 ) - 4,111,607 - TOTAL LOSS FROM DISCONTINUTED OPERATIONS, NET OF TAX (154,808,659 ) (18,003,022 ) (1,498,091 ) (2,149,703 ) NET LOSS $ (245,260,641 ) $ (15,622,862 ) $ (4,723,200 ) $ (6,255,695 ) BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (continued) (Unaudited) Nine Months Ended Three Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 BASIC AND DILUTED NET INCOME (LOSS) PER SHARE OF: CLASS A COMMON STOCK Continuing operations $ (3.63 ) $ 0.10 $ (0.13 ) $ (0.16 ) Discontinued operations (6.21 ) (0.73 ) (0.06 ) (0.09 ) Total basic and diluted net (loss) per Class A share $ (9.84 ) $ (0.63 ) $ (0.19 ) $ (0.25 ) CLASS B COMMON STOCK Continuing operations $ (3.61 ) $ 0.10 $ (0.13 ) $ (0.16 ) Discontinued operations (6.18 ) (0.73 ) (0.06 ) (0.09 ) Total basic and diluted net (loss) per Class B share $ (9.79 ) $ (0.63 ) $ (0.19 ) $ (0.25 ) WEIGHTED AVERAGE SHARES OUTSTANDING USED IN COMPUTING BASIC AND DILUTED PER SHARE AMOUNTS: Class A Common Stock 24,600,795 24,644,020 24,690,089 24,376,375 Class B Common Stock 319,388 319,388 319,388 319,388 CASH DIVIDENDS DECLARED PER SHARE OF: CLASS A COMMON STOCK $ 0.05 $ 0.41 $ - $ 0.05 CLASS B COMMON STOCK $ 0.05 $ 0.41 $ - $ 0.05 See notes to consolidated financial statements. BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Nine Months Ended September 30, 2007 Common Stock, Amounts at par value Additional Paid-in Accumulated Other Comprehensive Accumulated Class A Class B Class C Capital Loss Deficit Total Balances, December 31, 2006 $ 24,516 $ 319 $ 319 $ 335,646,460 $ (76,773,610 ) $ (66,463,175 ) $ 192,434,829 Issuance of Class A Common Stock for board compensation and equity plan share exercises, net 249 - - 129,934 - - 130,183 Cash dividends declared, March 2007 - (1,267,645 ) (1,267,645 ) Amortization of equity plan compensation - - - 2,196,682 - - 2,196,682 Equity plan shares withheld for statutory minimum withholding taxes - - - (250,829 ) - - (250,829 ) Reclassify net realized loss on mortgage-backed security sales - 19,388,377 - 19,388,377 Netloss - (245,260,641 ) (245,260,641 ) Unrealized gain on available-for-sale securities, net - 2,134,955 - 2,134,955 Other-than-temporary loss on mortgage-backed securities - 55,250,278 - 55,250,278 Comprehensive loss - (168,487,031 ) Balances, September 30, 2007 $ 24,765 $ 319 $ 319 $ 337,722,247 $ - $ (312,991,461 ) $ 24,756,189 See notes to consolidated financial statements. BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 September 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Income (loss) from continuing operations $ (90,451,982 ) $ 2,380,160 Adjustments to reconcile income (loss) from continuing operations to net cash provided by (used in) operating activities: Other-than-temporary loss on mortgage backed securities 55,250,278 - Amortization of premium and discount on mortgage backed securities 8,759,452 (8,939,798 ) Stock compensation 2,076,036 2,655,358 Depreciation and amortization 627,044 562,817 Loss on sales of mortgage-backed securities 20,492,779 - Fair value adjustments, net on mortgage-backed securities 1,425,751 - Changes in operating assets and liabilities: Decrease in accrued interest receivable 6,654,984 713,042 Decrease in prepaids and other assets 371,367 2,292,900 (Decrease) in accrued interest payable (9,993,867 ) (10,156,981 ) (Decrease) increase in accounts payable, accrued expenses and other (122,961 ) 651,095 NET CASH USED IN OPERATING ACTIVITIES (4,911,119 ) (9,841,407 ) CASH FLOWS FROM INVESTING ACTIVITIES: From available-for-sale securities: Purchases (1,140,585,456 ) (706,141,129 ) Sales 1,896,831,041 - Principal repayments 835,792,555 1,054,217,682 Purchases of property and equipment, and other (3,937 ) (754,294 ) NET CASH PROVIDED BY INVESTING ACTIVITIES 1,592,034,203 347,322,259 CASH FLOWS FROM FINANCING ACTIVITIES: (Increase)/decrease in restricted cash (35,300,000 ) 1,480,000 Proceeds from repurchase agreements 13,167,044,670 18,264,624,674 Principal payments on repurchase agreements (14,697,237,320 ) (18,605,483,307 ) Stock issuance and other costs - (128,384 ) Purchase of treasury stock - (4,500,327 ) Cash dividends paid (2,534,582 ) (8,967,293 ) NET CASH USED IN FINANCING ACTIVITIES (1,568,027,232 ) (352,974,637 ) CASH FLOWS FROM DISCONTINUED OPERATIONS: Net cash provided by (used in) operating activities 734,846,245 (23,073,187 ) Net cash provided by (used in) investing activities 1,195,582 (2,521,423 ) Net cash (used in) financing activities (813,015,954 ) (21,164,599 ) NET CASH USED IN DISCONTINUED OPERATIONS (76,974,127 ) (46,759,209 ) NET CHANGE IN CASH AND CASH EQUIVALENTS (57,878,275 ) (62,252,994 ) CASH AND CASH EQUIVALENTS, Beginning of the period 82,751,795 122,072,166 CASH AND CASH EQUIVALENTS, End of the period $ 24,873,520 $ 59,819,172 BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Nine Months Ended September 30, 2007 September 30, 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ 108,551,200 $ 199,590,000 SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCINGACTIVITIES: Cash dividends declared and payable, not yet paid $ - $ 1,267,736 See notes to consolidated financial statements. BIMINI CAPITAL MANAGEMENT,INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) September 30, 2007 NOTE 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization and Business Description Bimini Capital Management, Inc., a Maryland corporation (“Bimini Capital”), was originally formed in September 2003 as Bimini Mortgage Management, Inc. (“Bimini Mortgage”) for the purpose of creating and managing a leveraged investment portfolio consisting of residential mortgage backed securities (“MBS”). Bimini Capital’s website is located at http://www.biminicapital.com. On November 3, 2005, Bimini Capital, then known as Bimini Mortgage, acquired Opteum Financial Services, LLC.This entity, which was previously referred to as “OFS,” was renamed Orchid Island TRS, LLC effective July 3, 2007. Hereinafter, any historical mention, discussion or references to Opteum Financial Services, LLC or to OFS (such as in previously filed documents or Exhibits) now means Orchid Island TRS, LLC or “OITRS.”Upon closing of the transaction, OITRS became a wholly-owned taxable REIT subsidiary of Bimini Mortgage.Under the terms of the transaction, Bimini Mortgage issued 3.7 million shares of Class A Common Stock and 1.2 million shares of Class A Redeemable Preferred Stock to the former members of OITRS. On February 10, 2006, Bimini Mortgage changed its name to Opteum Inc. (“Opteum”).At Opteum’s 2006 Annual Meeting of Stockholders, the shares of Class A Redeemable Preferred Stock issued to the former members of OITRS were converted into shares of Opteum’s Class A Common Stock on a one-for-one basis following the approval of such conversion by Opteum’s stockholders. On December 21, 2006, Opteum sold to Citigroup Global Markets Realty Corp. (“Citigroup Realty”) a Class B non-voting limited liability company membership interest in OITRS, representing 7.5% of all of OITRS’s outstanding limited liability company membership interests, for $4.1 million.Immediately following the transaction, Opteum held Class A voting Limited Liability Company membership interests in OITRS representing 92.5% of all of OITRS’s outstanding limited liability company membership interests.In connection with the transaction, Opteum also granted Citigroup Realty the option, exercisable on or before December 20, 2007, to acquire additional Class B non-voting limited liability company membership interests in OITRS representing 7.49% of all of OITRS’s outstanding limited liability company membership interests. On April 18, 2007, the Board of Managers of OITRS, at the recommendation of the Board of Directors of
